Third District Court of Appeal
                                State of Florida

                           Opinion filed May 1, 2019.

                               ________________

                               No. 3D18-2242
                    Lower Tribunal Nos. 18-0249 & 18-0088
                             ________________


                          Haydee Alfaro Gonzalez,
                                      Petitioner,

                                          vs.

                City of Miami, a Municipal Corporation
                         of the State of Florida,
                                      Respondent.




      A Writ of Certiorari to the Circuit Court for Miami-Dade County, Appellate
Division, Veronica A. Diaz, Oscar Rodriguez-Fonts, and Renatha S. Francis,
Judges.

      Rex E. Russo, for petitioner.

     Victoria Méndez, City Attorney, and Kerri L. McNulty, Sr. Appellate
Counsel, for respondent.


Before SALTER, LINDSEY, and MILLER, JJ.

      PER CURIAM.
                        ON MOTION FOR REHEARING

      Upon consideration of Petitioner’s Motion for Rehearing, we grant rehearing

and withdraw the opinion of February 20, 2019, and substitute the following

opinion in its place.

                    ON PARTIAL CONFESSION OF ERROR

      Petitioner Haydee Alfaro Gonzalez seeks to reinstate two separate appeals,

which the Eleventh Judicial Circuit Appellate Division consolidated and then

dismissed.1 The City of Miami concedes that there was no basis to dismiss the

appeal from the Code Enforcement Board (Case No. 18-88 AP). With respect to

the appeal from the Unsafe Structures Panel (Case No. 18-249 AP), we hold that

dismissal was improper because the notice of appeal was timely filed.          We

therefore grant the petition for writ of certiorari, quash the appellate division’s

dismissal order, and remand for reinstatement of the consolidated appeals.

      Petition granted; order quashed.




1Petitioner appealed (1) an order from the Code Enforcement Board (Case No. 18-
088 AP) and (2) an order from the City’s Unsafe Structures Panel (Case No. 18-
249 AP).

                                         2